[Cite as State ex rel. Juhan v. Burnside, 2014-Ohio-610.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 100697




                     STATE EX REL. FREDDIE JUHAN

                                                    RELATOR
                                                      vs.
                                      JUDGE JANET BURNSIDE

                                  RESPONDENT




                                           JUDGMENT:
                                           WRIT DENIED


                                            Writ of Mandamus
                                            Motion No. 470774
                                            Order No. 471609

        RELEASE DATE:               February 14, 2014
FOR RELATOR

Freddie Juhan
Inmate No. 621-122
Lake Erie Correctional Institution
501 Thompson Road
Conneaut, Ohio 44030


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: James E. Moss
Assistant County Prosecutor
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
LARRY A. JONES, SR., J.:

       {¶1} On December 3, 2013, the relator, Freddie Juhan, commenced this mandamus

action against the respondent, Judge Janet Burnside, to compel the judge to rule on a

motion for jail-time credit that Juhan filed on June 11, 2013, in the underlying case, State

v. Juhan, Cuyahoga C.P. No. CR-548303. On December 17, 2013, the respondent judge

moved for summary judgment, inter alia, on the grounds of mootness. Juhan filed his

response to the motion for summary judgment on January 8, 2014. For the following

reasons, this court grants the judge’s dispositive motion and denies the application for a

writ of mandamus.

       {¶2} In the underlying case in late November 2011, a jury found Juhan guilty of

domestic violence, and the judge sentenced him to 36 months in prison. The judge also

granted him 264 days of jail-time credit.            On June 11, 2013, Juhan filed the subject

motion for jail-time credit and asked for an additional 66 days of credit.              On June 21,

2013, the respondent judge issued a journal entry denying the subject motion explaining

that the defendant was given full credit at the time of sentencing.                Juhan apparently

never received a copy of this entry and commenced the instant mandamus action.1

       {¶3} The June 21, 2013 entry establishes that this mandamus action is moot. The



       1
           The requisites for mandamus are well established: (1) the relator must have a clear legal
right to the requested relief, (2) the respondent must have a clear legal duty to perform the requested
relief and (3) there must be no adequate remedy at law. Additionally, although mandamus may be
used to compel a court to exercise judgment or to discharge a function, it may not control judicial
discretion, even if that discretion is grossly abused. State ex rel. Ney v. Niehaus, 33 Ohio St.3d 118,
515 N.E.2d 914 (1987). Mandamus is not a substitute for appeal. State ex rel. Keenan v.
Calabrese, 69 Ohio St.3d 176, 631 N.E.2d 119 (1994); and State ex rel. Pressley v. Indus. Comm. of
respondent judge has fulfilled her duty to resolve the motion, and Juhan has received the

relief to which he was entitled, a ruling on his motion. Relief is not warranted.

       {¶4} Accordingly, this court grants the judge’s motion for summary judgment and

denies the application for a writ of mandamus. Relator to pay costs. This court directs

the clerk of court to serve all parties notice of this judgment and its date of entry upon the

journal as required by Civ.R. 58(B).

       {¶5} Writ denied.




LARRY A. JONES, SR., JUDGE

FRANK D. CELEBREZZE, JR., P.J., and
MELODY J. STEWART, J., CONCUR




Ohio, 11 Ohio St.2d 141, 228 N.E.2d 631 (1967), paragraph three of the syllabus.